 



Exhibit 10.17
AMENDMENT NUMBER SIX
to the
Second Amended and Restated Master Loan and Security Agreement
dated as of June 27, 2005
by and among
NEW CENTURY MORTGAGE CORPORATION
NC CAPITAL CORPORATION
NEW CENTURY FINANCIAL CORPORATION
and
CITIGROUP GLOBAL MARKETS REALTY CORP.
          This AMENDMENT NUMBER SIX (this “Amendment Number Six”) is made this
23rd day of June, 2006, among NEW CENTURY MORTGAGE CORPORATION, having an
address at 18400 Von Karman, Suite 1000, Irvine, California 92612 (“NC
Mortgage”), NC CAPITAL CORPORATION, having an address at 18400 Von Karman,
Suite 1000, Irvine, California 92612 (“NC Capital”), NEW CENTURY FINANCIAL
CORPORATION, having an address at 18400 Von Karman, Suite 1000, Irvine,
California 92612 (“NC Financial”) and CITIGROUP GLOBAL MARKETS REALTY CORP.,
having an address at 390 Greenwich Street, New York, New York 10013
(“Citigroup”) to the SECOND AMENDED & RESTATED MASTER LOAN AND SECURITY
AGREEMENT, dated as of June 27, 2005, among NC Mortgage, NC Capital, NC
Financial and Citigroup, as amended (the “Agreement”).
RECITALS
          WHEREAS, the parties have agreed to amend the Agreement to temporarily
increase Maximum Credit as more expressly set forth below.
          WHEREAS, as of the date of this Amendment Number Six, each of NC
Mortgage, NC Capital and NC Financial represents to Citigroup that it is in
compliance with all of the representations and warranties and all of the
affirmative and negative covenants set forth in the Agreement and the Loan
Documents.
          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and of the mutual covenants herein
contained, the parties hereto hereby agree as follows:
          SECTION 1. Effective as of June 23, 2006, the Agreement shall be
amended as follows:
          (a) Section 1.01 of the Agreement shall be amended by deleting the
definition of Maximum Credit in its entirety and replacing it with the
following:
“Maximum Credit” shall mean, from the period beginning with June 23, 2006 to and
including July 10, 2006, $250,000,000, and thereafter, $150,000,000.
          SECTION 2. Fees and Expenses. NC Capital agrees to pay to Citigroup
all fees and out of pocket expenses incurred by Citigroup in connection with
this Amendment Number

 



--------------------------------------------------------------------------------



 



Six (including all reasonable fees and out of pocket costs and expenses of
Citigroup’s legal counsel incurred in connection with this Amendment Number
Six), in accordance with Section 11.03(b) of the Agreement.
          SECTION 3. Defined Terms. Any terms capitalized but not otherwise
defined herein shall have the respective meanings set forth in the Agreement.
          SECTION 4. Representations. In order to induce Citigroup to execute
and deliver this Amendment Number Six, NC Capital, NC Mortgage and NC Financial
hereby represent to Citigroup that as of the date hereof, after giving effect to
this Amendment Number Six, each of NC Capital, NC Mortgage and NC Financial is
in full compliance with all of the terms and conditions of the Agreement and no
Event of Default or material adverse change has occurred under the Agreement.
          SECTION 5. Limited Effect. This Amendment Number Six shall become
effective upon the execution hereof by the parties hereto. Except as expressly
amended and modified by this Amendment Number Six, the Agreement shall continue
in full force and effect in accordance with its terms. Reference to this
Amendment Number Six need not be made in the Agreement or any other instrument
or document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.
          SECTION 6. GOVERNING LAW. THIS AMENDMENT NUMBER SIX SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS,
RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS WITHOUT REGARD TO CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
          SECTION 7. Counterparts. This Amendment Number Six may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.
[SIGNATURE PAGE FOLLOWS]

-2-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Citigroup, NC Capital, NC Mortgage and NC
Financial have caused this Amendment Number Six to be executed and delivered by
their duly authorized officers as of the day and year first above written.

                  CITIGROUP GLOBAL MARKETS REALTY CORP.  
 
           
 
  By:   /s/ Bobbie Theivakumaran    
 
                Name: Bobbie Theivakumaran         Title:   Authorized Agent    
 
                NC CAPITAL CORPORATION
 
           
 
  By:   /s/ Kevin Cloyd    
 
                Name: Kevin Cloyd         Title:   President    
 
                NEW CENTURY MORTGAGE CORPORATION
 
           
 
  By:   /s/ Kevin Cloyd    
 
                Name: Kevin Cloyd         Title:   Executive Vice President    
 
                NEW CENTURY FINANCIAL CORPORATION
 
           
 
  By:   /s/ Kevin Cloyd    
 
                Name: Kevin Cloyd         Title:   Executive Vice President    
 
           
 
  By:   /s/ Robert K. Cole    
 
                Name: Robert K. Cole         Title:   CEO    

 